Case 6:14-cv-06000-GAP-T_S Document 146 Filed 08/13/20 Page 1 of 2 PageID 1817




                                BEFORE THE JUDICIAL PANEL
                                ON MULTIDISTRICT LITIGATION


    In re: Auto Body Shop Antitrust Litigation                                     MDL No. 2557


    ______________________________________________________________________________

                                       SUGGESTION OF REMAND
    Capitol Body Shop, Inc., et al. v. State Farm Mutual Automobile Insurance Company, et al.,
    Case No. 6:14-cv-6000-Orl-31TBS (M.D. Florida)
    (Originally Case No. 3:14-cv-00012 (S.D. Miss.); transferred pursuant to JPML Transfer
    Order Doc. 167.

    ______________________________________________________________________________


           Pursuant to 28 U.SC. § 1407 and Rule 10.1(b) of the rules governing the U.S. Judicial

    Panel on Multidistrict Litigation, the undersigned transferee judge recommends that this action be

    remanded by the panel to the United States District Court for the Southern District of Mississippi.

    In support of this suggestion, I offer the following rationale.

           This case was originally filed on January 7, 2014, in the United States District Court for

    the Southern District of Mississippi, Case No. 3:14-cv-12 (S.D. Miss.). On August 12, 2014, this

    case, among others, was transferred to me for coordinated pretrial proceedings. Doc. 77. On

    February 22, 2016, I dismissed with prejudice the federal (antitrust) claims in Plaintiffs’ Second

    Amended Complaint. Doc. 116. On May 27, 2016, I confirmed the Report and

    Recommendation of United States Magistrate Judge Smith and dismissed Plaintiffs’ state law

    claims with prejudice, and the case was closed.

           On June 14, 2016, Plaintiffs filed a Notice of Appeal with the Eleventh Circuit Court of

    Appeals (Doc. 132). On June 17, 2020, the appellate court issued its mandate (Doc. 141)

    affirming the dismissal of Plaintiffs’ antitrust claims and all of their state law claims except for
Case 6:14-cv-06000-GAP-T_S Document 146 Filed 08/13/20 Page 2 of 2 PageID 1818




    claims of tortious interference by two of the plaintiffs against one of the defendants. Doc. 140.

    The matter is now before me following remand from the Eleventh Circuit.

           On June 18, 2020, I ordered the parties to confer and advise me how they would like me to

    proceed toward final resolution of this case (Doc. 142). In response, the defendants asked this

    Court to retain jurisdiction; Plaintiffs, however, suggested that the case be sent back to the panel

    for remand to the United Stets District Court for the Southern District of Mississippi. Doc. 143.

           This case is one of 27 cases that have been actively litigated before me over the past six

    years. The case is still at the pleading stage, no discovery has commenced, no motions are

    pending, and only two distinct state law claims remain.

           Accordingly, I believe the just and efficient handling of the remaining state law claims will

    best be served by remand to the United States District Court for the Southern District of

    Mississippi, from which it was originally transferred. Since no federal claims remain, that court

    may decide that it is prudent to decline to exercise jurisdiction over the state law claims.

                                                  Respectfully submitted,




                                                  (MDL TRANSFEREE COURT)



    DATED: August 13, 2020




                                                     -2-
